ELLIOTT, J.
Pelican Well Tool & Supply Company sued John D. Dickson on a note confirming a judgment by default.
Dickson has appealed.
Defendant contends on appeal that the note is prescribed.
The record contains no plea of prescription filed by him in the lower court.
Such a plea could have been filed if he had wished to do so in this court. Code Prac., art. 902; Civ. Code, arts. 3464 and 3465. But none was filed. We therefore cannot consider his argument on the subject.
On its face the judgment appealed from appears to be correct and we see no reason for setting it aside.
Judgment affirmed. Defendant- to pay the costs in both courts.
LECHE, J., not participating.